UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8034


LEVONE JONES,

                Plaintiff - Appellant,

          v.

SOLOMON HEJIRIKA, SR.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-02058-AW)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Levone Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Levone    Jones     appeals     the    district    court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed    the   record     and   find    no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    Jones v. Hejirika, No. 8:12-cv-02058-AW (D. Md. Oct. 19,

2012).     We deny Jones’ motion to appoint counsel.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before    this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2